
	
		I
		111th CONGRESS
		1st Session
		H. R. 2305
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Goodlatte (for
			 himself, Ms. Herseth Sandlin,
			 Mr. Smith of Texas,
			 Mr. Boucher,
			 Mr. Gallegly,
			 Mr. King of Iowa,
			 Mr. Franks of Arizona,
			 Mr. Poe of Texas,
			 Mr. Harper,
			 Mr. Blunt,
			 Mr. Conaway,
			 Mrs. Blackburn,
			 Mr. Rohrabacher,
			 Mrs. Miller of Michigan,
			 Mr. Burton of Indiana,
			 Mrs. Myrick,
			 Mr. Bilbray,
			 Mr. Lamborn,
			 Mr. Boozman,
			 Mr. Fortenberry,
			 Mr. Heller,
			 Mr. Neugebauer,
			 Mr. Sherman,
			 Mr. Sensenbrenner,
			 Mr. Bartlett,
			 Mr. Sullivan, and
			 Mr. Cantor) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to eliminate
		  the diversity immigrant program.
	
	
		1.Short titleThis Act may be cited as—
			(1)the
			 Security and Fairness Enhancement for
			 America Act of 2009; or
			(2)the
			 SAFE for America
			 Act.
			2.Elimination of
			 diversity immigrant program
			(a)Worldwide level
			 of diversity immigrantsSection 201 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1151) is amended—
				(1)in subsection
			 (a)—
					(A)by inserting
			 and at the end of paragraph (1);
					(B)by striking
			 ; and at the end of paragraph (2) and inserting a period;
			 and
					(C)by striking
			 paragraph (3); and
					(2)by striking
			 subsection (e).
				(b)Allocation of
			 diversity immigrant visasSection 203 of such Act (8 U.S.C. 1153)
			 is amended—
				(1)by striking
			 subsection (c);
				(2)in subsection (d),
			 by striking (a), (b), or (c), and inserting (a) or
			 (b),;
				(3)in subsection (e),
			 by striking paragraph (2) and redesignating paragraph (3) as paragraph
			 (2);
				(4)in subsection (f),
			 by striking (a), (b), or (c) and inserting (a) or
			 (b); and
				(5)in subsection (g),
			 by striking (a), (b), and (c) and inserting (a) and
			 (b).
				(c)Procedure for
			 granting immigrant statusSection 204 of such Act (8 U.S.C. 1154)
			 is amended—
				(1)by striking
			 subsection (a)(1)(I); and
				(2)in subsection (e),
			 by striking (a), (b), or (c) and inserting (a) or
			 (b).
				(d)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2009.
			
